DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Continued Examination filed 4 June 2020.
This office action is made Non Final.
Claims 1, 9, and 17 have been amended.
All rejections from the previous office action have been withdrawn as necessitated by the amendment.
Claims 1-2, 4-11, 13-22 are pending. Claims 1, 9 and 17 are independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the network interface configured to… in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20100299616 A1, 2010) in further view of Hayton et al (US 20130297700, 2013) in further view of Stepanenko et al (US 8667340, 2014) 
As per independent claim 1, Chen discloses a method comprising:
at a first network device, entering a connected mode in which the first network device connects to a second network device (e.g., FIG. 2, [0033], 
wherein the first network device is in a first network and the second network device is in a second network different from the first network (FIG 1: communication connection between 100 and 104+106 is one network and communication connection between 102 and 104+106 is another network. These are considered different networks)
receiving a user input to tag an event of the first network device (e.g., FIG. 4, [0051]: initiate a collaborative session for designing the footwear); 
tagging the event by assigning a unique identifier to the event (e.g., FIG. 5, [0054], [0055]: a unique link for the collaborative session is generated, a unique session ID is also generated); 
and upon tagging the event at the first network device, automatically causing the first network device to send to the second network device a message that includes the unique identifier (e.g., [0056]: send the session ID to other users).
However, Chen fails to specifically disclose the user tagging the event in which the event is in association with a communication failure between a first network and the second network. However, Hayton discloses a client computer/user connecting/communicating with an application on the server side wherein the application on the server communicates data used to display a GUI or on the GUI. Furthermore, FIG 1 shows a connection 229 from machine 201/206a to computer network 230 wherein the connection is a WAN (Wide Area Network). FIG 1 also shows user is having trouble connecting to the application. The user may select a support link, and GoToAssist may launch. The user can allow GoToAssist to gather information automatically and upload that information to the help desk, including all information about what is running in the virtual machine receiver at the time, including servers connected to, errors received, etc.... With one click you have sent relevant information to the help desk, and the help desk can see any errors provided by Server.” Thus, Hayton discloses having a communication issue with connecting to the application from the client to the server, wherein at least a first network communicates with a second network. This is a form of a communication failure since the user having trouble connecting to the application is viewed as the user is unable to connect to the application; thus, failing to connect to the application. The user can notify the help desk by clicking on a link. This action causes information about the trouble the user is having 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the feature(s) of Hayton et al since it would have provided the benefit of using support integration would further alter and enhance an integrated display for a user using a virtual machine receiver wherein the support integration would collect and integrate support information usable by a help desk, and send this information directly to a support desk to help identify problems, rather than the user reading the information from a screen
Furthermore, Hayton discloses after the user selects the link/tagging the event, the information is automatically sent to the help desk wherein this information is automatically sent in response to the user “tagging the event”. Thus, Hayton discloses automatically sending information to troubleshoot the communication failure between the networks. Furthermore, sending information from the client to help desk is a form of sending at least a message for troubleshooting the communication failure. However, Hayton does not disclose that the help desk is in the second network. In other words, the cited art fails to disclose a message transmitted to troubleshoot a communication failure between the first device in the first network to the second device in the second network. However, Stepanenko discloses two or more machines on a collaboration network that can copy data from Point A and Point B. (Col 5, lines 25-41) FIG 1 shows a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the feature(s) of 
In conjunction, the combination of the prior art in response to a communication failure between a first and second device on different network, the user performs an action (i.e. tag the event) that would cause the first device on the first network to generate and send a message, comprising the session ID, to a second device on the second network wherein the message discloses a communication failure that occurred due to problems with network connections. The sent message can be used, by the second device, to correct/troubleshoot the issue if desired.

As per dependent claim 2, Chen discloses displaying, by a first graphical user interface of the first network device, information related to the event; and receiving as input via the first graphical user interface user comments on the event, wherein the message further includes the user comments on the event (e.g., FIG. 7, [0062]-[0063]: displaying participants of the collaborative session, and participants can send message to others in a chat panel).
As per dependent claim 4, Chen discloses at the second network device, receiving the message; extracting the unique identifier from the message; searching in a database, based on the message, for a local event of the second network device corresponding to the event of the first network device; and tagging with the unique identifier the local event of the second network device (e.g., [0088]-[0089]: other users join the collaborative design and customization session and work on the same screen).

As per dependent claim 6, Chen discloses wherein tagging of the local event of the second network device causes the second network device to display information related to the local event (e.g., [0089]-[0090]: other users see the same design and customization controls on the user interface).
As per dependent claim 7, Chen discloses wherein tagging of the local event at the second network device causes second network device to display the user comments together with the information related to the local event (e.g., FIG. 7, [0062]-[0063]: displaying participants of the collaborative session, and participants can send message to others in a chat panel)
	As per dependent claim 8, Chen discloses wherein the first network device and the second network device are in communication as part of an online collaboration session” (e.g., FIG. 4, [0051]: a collaborative session for designing the footwear) “the event is a troubleshooting event associated with the online collaboration session” (e.g., [0058]-[0059], [0092]: get help from an expert).
	As per independent claims 9 and 17, Claims 9 and 17 recites similar limitations as in Claim 1 and are rejected under similar rationale. Furthermore, Chen discloses a 
As per dependent claims 10-11, 13-16 and 18-20, Claims 10-11, 13-16 and 18-20 recites similar limitations as in Claims 2, 4-9 and are rejected under similar rationale.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in further view of Hayton et al in further view of Stepanenko et al in further view of Lynch et al (US6581097,2003)
As per dependent claim 21, Claim 21 discloses similar limitations as in claim 1 and is rejected similar rationale. Chen discloses disclosing a (first) message, a (first) unique identifier, and a (first) event. Furthermore, Stepanenko discloses a device receiving a message/alert. The device checks its local repository to identify if an alert has been issued for and removes the alert from the repository if it exists. However, the cited art fails to explicitly disclose receiving, at the first network device from the second network device, a second message; extracting a second unique identifier from the second message; searching a database, based on the second message, for a second event at the first network device; and tagging with the second unique identifier the second event at the first network device. However, Lynch et al discloses the functionality of a device receiving a message comprising a unique identifier. The identifier is then used to locate a particular data that corresponding to the same identifier in the database. It is implicit that in order for Lynch to take the identifier and use it to search for a matching identifier presented in a database, then the identifier itself had to be extracted from the message. Once a match has been found, the data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the feature(s) of Lynch et al since it would have provided an improved method of optimizing the use of time and hardware performance in manufacturing documents that have been digitally delivered through the input module.
As per dependent claim 22, Claim 22 recites similar limitations as in Claim 21 and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177